        Case 1:21-cv-03211-JPO-DCF Document 4 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICARDO GUTIERREZ,

                             Plaintiff,                            1:21-CV-3211 (LTS)
                     -against-                             ORDER DIRECTING ORIGINAL
                                                                  SIGNATURE
COMMISSIONER OF SOCIAL SECURITY,

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff brings this action pro se. Plaintiff submitted the complaint without a signature.

Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading, written

motion, and other paper must be signed by at least one attorney of record in the attorney’s name

– or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a); see Local Civil

Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.

757, 764 (2001).

        Plaintiff is directed to resubmit the signature page of the complaint with an original

signature to the court within thirty days of the date of this order. A copy of the signature page is

attached to this order.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, this action will be dismissed.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
       Case 1:21-cv-03211-JPO-DCF Document 4 Filed 04/15/21 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   April 15, 2021
          New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                               2
